Citation Nr: 9916993	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from November 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above noted claim.

Additional development is necessary prior to the disposition 
of this claim.  First, the appellant testified that he 
applied for disability benefits from the Social Security 
Administration (SSA).  In order to ensure that the Board has 
a thorough and complete record in the adjudication of his 
claim, the RO should attempt to obtain all medical and 
adjudication records relating to his Social Security 
disability benefits.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

Second, there may also be other potentially relevant medical 
records that the RO should attempt to obtain.  The veteran 
has presented some of his treatment records from Victor M. 
Rivera, M.D., and The Methodist Hospital, Texas Medical 
Center.  However, there are gaps in the records, and the 
records themselves clearly indicate that the veteran had 
treatment during such times.  Specifically, the RO should 
attempt to obtain the veteran's March 1983 records from 
Methodist; his treatment records from June 1983 to August 
1985; and his treatment records from August 1985 to February 
1995.  Among these records should be a brain MRI in July 1989 
and admission in November 1993.  On remand, the RO should 
obtain a release from the veteran and contact Dr. Rivera and 
The Methodist Hospital and request the veteran's complete 
treatment records.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Third, the veteran reported that he might have had physical 
examinations for employment when he worked for the Tennessee 
Valley Authority.  These records are potentially relevant to 
the veteran's claim.  After obtaining a release, the RO 
should contact the Tennessee Valley Authority and ask for any 
of the veteran's employment physical records they might have, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Finally, it is necessary to obtain a medical opinion 
regarding the onset of the veteran's multiple sclerosis.  
After all the relevant treatment records have been obtained, 
the RO should send the veteran's entire claims folder, 
including his service medical records, to a VA specialist in 
neurology who is experienced in dealing with the diagnosis 
and treatment of multiple sclerosis.  The examiner should 
review the entire claims folder, paying particular attention 
to Dr. Burrow's recollection of what symptoms the veteran had 
in 1974; the history reported by the veteran in his treatment 
records from 1980 on; and Dr. Rivera's assessment as to the 
onset of the veteran's multiple sclerosis.  The examiner 
should then be asked to render an opinion as to whether it is 
his or her medical opinion that it is at least as likely as 
not that the veteran's multiple sclerosis was manifest in 
service or within seven years of separation.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Contact the SSA to obtain any records 
pertaining to an award of disability 
benefits to the appellant.  The request 
is to include copies of award 
letters/notices, administrative or 
appellate decisions, hearing transcripts, 
if applicable, and all medical records 
relied upon concerning claims or appeals 
filed by the appellant for SSA benefits.  
Associate all records received with the 
claims folder.

2.  Request that the veteran provide releases 
for his treatment records from Dr. Rivera and 
The Methodist Hospital, Texas Medical Center.  
Request all treatment records of the veteran, 
to include diagnostic tests, progress notes, 
special studies, histories, and discharge 
summaries.  The Board is particularly 
interested in the veteran's March 1983 
records, his treatment records from June 1983 
to August 1985, and his treatment records 
from August 1985 to February 1995 and from 
1996 to the present.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

3.  Ask the veteran to obtain and submit 
copies of any employment physicals maintained 
in conjunction with his employment with the 
Tennessee Valley Authority, or to provide a 
release so that the RO may request the 
records.  If any request by the RO is 
unsuccessful, notify the veteran so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
ultimate responsibility to submit evidence in 
support of his claim.

4.  After all of the foregoing 
development is completed and the relevant 
records obtained, send the veteran's 
entire claims folder to a VA specialist 
in neurology, preferably someone 
experienced in the diagnosis and 
treatment of multiple sclerosis.  The 
specialist is asked to review the entire 
claims folder, with particular attention 
to the service medical records; Dr. 
Burrow's recollection of the symptoms 
that the veteran had in 1974; the history 
reported by the veteran in his treatment 
records from 1980 on; Dr. Rivera's 
assessment as to the onset of the 
veteran's multiple sclerosis; and any 
employment medical records obtained.  The 
specialist is asked to render an opinion 
as to whether it is at least as likely as 
not that the veteran's multiple sclerosis 
was manifest in service or within seven 
years of separation.  

The specialist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Review the claims folder and ensure 
that the foregoing development action 
has been conducted and completed in 
full.  If development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
specialist's report does not include an 
adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  Then, if the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


